Citation Nr: 0721383	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss, to include whether an 
October 2005 reduction from 60 percent to noncompensable was 
proper.

2.  Whether the veteran's Department of Veterans Affairs 
disability compensation is subject to recoupment of the 
amount of Special Separation Benefits received at discharge 
from service.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1979 to March 1992.

This matter is before the Board of Veterans' Appeals (BVA 
Board) on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi 
that denied the benefits sought on appeal.

The issue of an increased (compensable) disability rating for 
bilateral hearing loss, to include whether an October 2005 
reduction from 60 percent to noncompensable was proper, will 
be addressed in the REMAND portion of the decision below.  



FINDINGS OF FACT

1.  The veteran received Special Separation Benefits in the 
gross amount of $34,248.06 at the time of separation from 
service.

2.  In February 2005, the veteran was notified of a 
compensation award and was advised that his Special 
Separation Benefits would be recouped through the withholding 
of VA compensation until the separation amount was paid back.


CONCLUSION OF LAW

The requirements for recoupment of Special Separation 
Benefits received by the veteran at separation from service 
from VA disability compensation have been met.  10 U.S.C.A. 
§ 1174 (West 1998 & Supp. 2005); 38 U.S.C.A. §§ 5103, 5103A; 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.700 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations had been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The Board observes that the 
veteran was not provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) in connection with his current claim.  However, 
the Board finds that it is the law, and not the evidence that 
is dispositive in this case, and as such, notice is not 
required in this case.  

In such situations, an opinion from the VA General Counsel 
has held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there was no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC5-2004 (June 23, 2004).  The United States Court of 
Appeals for Veterans Claims (Court) has also held that where 
the law, and not the underlying facts or development of facts 
are dispositive in a matter, the Veterans Claims Assistance 
Act can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534 (2002).  The Board further notes that the 
Court has held that when there is an error in the notice, or 
in this case the absence of appropriate notice, there is no 
prejudice to a claimant as the result of the error if the 
benefit sought could not possibly have been awarded as a 
matter of law.  Mayfield v. Nicholson, 19 Vet. App. 103 (121) 
(2005).  Therefore, the Board believes that a decision in 
this case can be promulgated without prejudice to the veteran 
since the law is dispositive in this case.

In any event, the Board notes that the RO's decision in this 
case, as well as the Statement of the Case provided to the 
veteran have notified him of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  Furthermore, the only relevant and probative 
evidence in this case is the type and amount of pay the 
veteran received upon separation from service.  Such 
information is of record.  Therefore, the Board finds that, 
under the facts and circumstances of this case, no further 
notice or assistance is necessary and that the case is ready 
for appellate review.

A review of the record discloses that in a December 2004 
rating decision the veteran was awarded an increased 
disability rating of 60 percent for his service-connected 
bilateral hearing loss, and service connection for tinnitus, 
for which a 10 percent disability rating was assigned.  In a 
notification letter issued in February 2005, the veteran was 
advised that his Special Separation Benefits would be 
recouped through the withholding of VA compensation until the 
separation amount was paid back.

In a January 2005 communication, the Defense Finance and 
Accounting Service reported that, upon his separation from 
service, the veteran received Special Separation Benefits in 
May 1992 in the gross amount of $34,248.06. 

In his VA Form 9 (Appeal to Board of Veterans' Appeals) dated 
in June 2005, and during his March 2007 BVA video conference 
hearing, the veteran asserted that while he was in service he 
had sustained an 85 percent hearing loss for which he was 
placed on "medical hold" until the Army could retrain him.  
He added that his military occupational specialty had been 
reclassified, but that he was never retrained.  He argues 
that his advancement in the military was hindered due to his 
disability, and thus, he was not retained.  He asserts that 
he should not have to repay his Special Separation Benefits 
because were it not for his disability, he would have been 
retained by the Army.  Additionally, he asserts that any 
recoupment of Special Separation Benefits should be prorated.

Under 10 U.S.C.A. § 1174(h), a member who has received 
separation pay, severance pay, or readjustment pay based on 
service in the Armed Forces shall not be deprived, by reason 
of receipt of such separation pay, severance pay or 
readjustment pay of any disability compensation to which he 
is entitled under laws administered by the VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received, less the amount of any Federal 
income tax withheld from such pay.  However, the version of 
10 U.S.C.A. § 1174 in effect at the time the veteran received 
his readjustment pay in 1992 provided that the amount 
deducted from disability compensation was equal to the total 
amount of separation pay, severance pay, and readjustment 
pay.  

In this regard, the Board notes that 10 U.S.C.A. § 1174(h) 
was amended in 1996 to provide that the amount deducted from 
disability compensation be equal to the amount of total 
separation pay, severance pay and readjustment pay received, 
less the amount of Federal income tax withheld from such pay.  
As explained by VA regulation,

Where entitlement to disability 
compensation was established on or after 
September 15, 1981, a veteran who has 
received a lump-sum readjustment pay may 
receive disability compensation for 
disability incurred in or aggravated by 
service prior to the date of receipt of 
lump-sum readjustment pay, subject to 
recoupment of the readjustment pay.  
Where payment of readjustment pay was 
made on or before September 30, 1996, VA 
will recoup from disability compensation 
an amount equal to the total amount of 
readjustment pay.  Where payment of 
readjustment pay was made after 
September 30, 1996, VA will recoup from 
disability compensation an amount equal 
to the total amount of readjustment pay, 
less the amount of Federal income tax 
withheld from such pay.

38 C.F.R. § 3.700(a)(2)(iii).  This is required whether the 
payments received by the veteran are characterized as 
readjustment pay, severance pay, separation pay and special 
separation benefits.  38 C.F.R. § 3.700(a)(3), (4).

Based on this record, the Board finds that the requirements 
for recoupment of the amount of the veteran's Special 
Separation Benefits paid at separation from service from his 
VA compensation award have been met.  The record clearly 
reflects that the veteran received Special Separation 
Benefits in May 1992.  Laws and regulations prescribe that 
when Special Separation Benefits are received prior to 
September 30, 1996, the VA is required to withhold an amount 
equal to the total amount of Special Separation Benefits 
received by the veteran.  The RO correctly decided to 
withhold the veteran's VA disability compensation award 
pending a recoupment of that total amount.

The requirement that Special Separation Benefits be recouped 
from VA disability compensation is prescribed by Congress.  
Neither the RO nor the BVA is free to ignore laws enacted by 
Congress.  The law in this case, and not the evidence, is 
dispositive of the veteran's appeal.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  As such, the RO was correct in 
withholding the veteran's VA disability compensation to 
recoup the gross amount of his readjustment pay.

The Board does acknowledge the veteran's contentions, as 
expressed during the course of his appeal, in particular, his 
argument that recoupment of his Special Separation Benefits 
should be prorated.  However, there is no basis in the 
statute or regulation for a partial withholding of benefits.

The Board finds that the law, as written by Congress and 
implemented by VA regulation, has been correctly applied in 
this case.  The recoupment of Special Separation Benefits 
that the veteran received when he was discharged from his 
period of service, by withholding in monthly allotments 
payments of disability compensation benefits, is required by 
law.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(5)(i).  
Accordingly, as VA does not have any discretion in the 
recoupment of the Special Separation Benefits, the veteran 
has failed to state a claim upon which relief may be granted, 
and the claim must be denied for lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The veteran's VA disability compensation is subject to 
recoupment of the amount of Special Separation Benefits paid 
at separation from service, and the benefit sought on appeal 
is denied.


REMAND

A preliminary review of the record with respect to the 
veteran's claim for an increased evaluation for his hearing 
loss discloses a need for further development prior to final 
appellate review.  In this regard, in September 2004, the 
veteran filed a claim for an increased disability rating for 
his service-connected bilateral hearing loss which had been 
rated as noncompensable.  By rating action dated in December 
2004, the RO, in pertinent part, awarded an increased 
disability rating of 60 percent for the service-connected 
bilateral hearing loss.  In March 2005, the veteran expressed 
disagreement with the assigned disability rating.

In March 2005, the RO discovered that the assigned 60 percent 
disability rating had been established in error in December 
2004, and proposed that the disability rating be reduced to 
noncompensable.  In a March 2005, the veteran was notified of 
this proposed reduction.  By rating action dated in October 
2005, the RO effectuated the proposed reduction, assigning a 
noncompensable disability rating for the service-connected 
bilateral hearing loss.  The veteran has disagreed with the 
reduction and has continued to assert that his bilateral 
hearing loss disability is greater than reflected by his 
current disability rating.

During his March 2007 BVA video conference hearing, the 
veteran indicated that his last VA audiology examination had 
been in November 2004, and that his hearing loss had 
increased in severity since that time.  As such, the Board is 
of the opinion that a contemporaneous and thorough VA 
examination is warranted.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded an 
audiology examination to ascertain the 
severity and manifestations of his 
hearing loss.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  Since it is important 
"that each disability be viewed in 
relation to its history [,] 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for review 
in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran should be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


